Citation Nr: 0816120	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran had active service from September 1967 to 
September 1969, which included service in Vietnam.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.  The RO denied service connection for hypertension as 
secondary to the veteran's service-connected diabetes 
mellitus.  The veteran timely perfected an appeal of this 
determination to the Board.

This issue was before the Board in April 2006 and was then 
remanded for further development.

The Board notes that, following the RO's most recent 
supplemental statement of the case, VA received additional 
evidence from the veteran in the form of a letter from a 
medical provider dated in January 2008, which indicates that 
the veteran was treated during the 1980's for hypertension.  
Where the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction must furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case.  
38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue or issues on appeal. § 20.1304(c) (2007).  As the 
veteran's treatment for hypertension both prior to and during 
the 1980s is clearly established by the existing record and 
is not at issue, the January 2008 letter does not relate to 
or have a bearing on the issue on appeal.  Thus, the evidence 
is not pertinent, and the veteran will not be prejudiced by a 
final Board decision, even though the RO has not considered 
the new evidence.

Finally, in November 2004, the veteran raised an issue of 
entitlement to increased rating for the service-connected 
diabetes mellitus, and, in August 2007, the veteran submitted 
a statement indicating that he wished to claim entitlement to 
service connection for post-traumatic stress disorder.  
Neither of these issues has been adjudicated, and both are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's hypertension was not incurred in service or 
within one year of service, and is not etiologically related 
to his diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and was not due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2002 and 
May 2006 letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, including on a 
secondary basis, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in May 2006.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in January 2008.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in May 2006.  As such, any notice deficiencies related 
to the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records; post-service private medical 
treatment records; VA medical treatment records; a VA medical 
opinion; a letter from the veteran's private physician; and 
written statements from the veteran and his representative.

Also, the Board notes that the veteran was scheduled for a VA 
examination in connection with his claim in September 2002, 
and again in October 2003, and both times failed to report to 
the examination.  When a claimant fails to report for an 
examination that is scheduled in conjunction with an original 
compensation claim, the claim is rated based on the evidence 
of record.  38 C.F.R. § 3.655(b).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for hypertension, to include as secondary to diabetes 
mellitus type II.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as 
hypertension, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for hypertension is one year.  38 C.F.R. 
§ 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, service medical records do not reflect 
complaints of or treatment for hypertension.  On August 1969 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the vascular system and heart, 
the veteran's blood pressure was noted to be 140/80, and no 
hypertension was noted.  In his August 1969 report of medical 
history, the veteran indicated that he did not have and had 
never had high or low blood pressure.

Private medical treatment notes beginning in February 1975 
indicate treatment for high blood pressure.

A note from the veteran's private physician, dated in January 
2003, indicates that the veteran was treated for hypertension 
beginning in 1975, and that he developed diabetes in 1978.

The veteran was afforded a VA examination September 2003.  
Although the veteran failed to report to the examination, the 
VA examiner reviewed the claims folder, and opined that there 
was no relationship between the veteran's hypertension and 
diabetes mellitus.  The examiner's opinion was based on the 
fact that the veteran had normal renal function and normal 
albuminuria in 1999 and March 2003.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for hypertension, including as secondary to 
diabetes mellitus.

First, the record does not indicate that hypertension was 
incurred in service, or within one year of service.  Service 
medical records do not reflect complaints of or treatment for 
hypertension, and, on August 1969 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the vascular system and heart, the veteran's blood pressure 
was noted to be 140/80, no hypertension was noted, and the 
veteran indicated that he did not have and had never had high 
or low blood pressure.  There is no indication of any 
treatment for hypertension in the post-service medical record 
until February 1975.

Second, the record does not reflect that hypertension was 
caused or aggravated by the veteran's service connected type 
II diabetes mellitus.  The record indicates that the veteran 
began receiving treatment for hypertension in February 1975, 
and there is no indication of a diagnosis of or treatment for 
diabetes mellitus prior to February 1975.  Also, the January 
2003 letter from the veteran's private physician indicates 
that the veteran was treated for hypertension beginning in 
1975, and that he developed diabetes in 1978.  Furthermore, 
the only etiology opinion of record is that of the September 
2003 VA examiner who, after reviewing the claims folder, 
opined that there was no relationship between the veteran's 
hypertension and diabetes mellitus.  There is no medical 
opinion or other competent medical evidence of record 
indicating any etiological link between the veteran's 
hypertension and his diabetes mellitus type II.

Accordingly, service connection for hypertension, including 
as secondary to diabetes mellitus type II, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.





ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


